Citation Nr: 0900833	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  00-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling. 

2.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for a heart disorder. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying an increased evaluation for lumbosacral strain with 
traumatic degenerative arthritis, rated at 40 percent, and 
denying entitlement to TDIU.  In the course of that appeal, 
in October 2002, the veteran and his wife testified before a 
Hearing Officer at the RO addressing these two appealed 
claims, and a transcript of that hearing is contained in the 
claims file.  The appeal also arises from a May 2003 RO 
decision denying benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, for a heart disorder.  

In March 2008, the veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Consideration of the veteran's TDIU claim must be based upon 
not only his service-connected disabilities (for which he 
currently has a combined rating of 60 percent), but also any 
cardiovascular disorder for which he may be granted benefits 
pursuant to his claim under 38 U.S.C.A. § 1151, because 
compensation under section 1151 is awarded for a veteran's 
qualifying additional disability in the same manner as if 
such additional disability were service connected, and a 
claim for TDIU is a claim for an increased rating.  See Hurd 
v. West, 13 Vet. App. 449 (2000) (holding that a claim for 
TDIU is a claim for increased compensation); see also Norris 
v. West, 12 Vet. App. 413 (1999).  

38 U.S.C.A. § 1151 (West 2002 & Supp. 2008) provides in 
relevant part as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and (1) the disability or 
death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in 
a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable. 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2008), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares his 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b).  Claims based on 
additional disability due to hospital care, medical or 
surgical treatment, or examination must meet the causation 
requirements of the above paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress of the condition.  38 C.F.R. 
§ 3.361(c)(2).

The substance of the veteran's 38 U.S.C.A. § 1151 claim was 
explained with particularity by the veteran and by his wife, 
who said she is a registered nurse (RN), at the veteran's 
March 2008 Travel Board hearing.  The veteran testified that 
he sought primary care at a VA facility in 1998, including 
for physical difficulties; a family history to include heart 
problems was provided; and an electrocardiogram (EKG) was 
performed.  The veteran's wife explained that they eventually 
received a copy of that EKG report, and she saw that it 
indicated a normal EKG and lateral wall ischemia.  She 
testified that 47-year-olds "don't have lateral wall 
ischemia," and contended, in effect, that this was a "red 
flag" that the veteran should have received prompt follow-up 
care by VA, including performing a cardiac catheterization or 
at least a stress test.  She added that when a stress test 
was performed in 2000, it showed an ejection fraction of 22 
percent.  She contended, in effect, that the veteran's 
current cardiovascular condition is attributable to the lack 
of timely and appropriate VA care.  

A medical opinion note for compensation purposes was provided 
by a medical expert in March 2003.  The examiner did not 
conduct an examination of the veteran, but rather reviewed 
the veteran's records.  The examiner noted that the veteran 
had an EKG in April 1998 showing mild lateral ST-T changes, 
and that he then had hypercholesterolemia, hypertension, and 
obesity.  The examiner was unaware as to whether the 
veteran's family history was positive for coronary artery 
disease.  However, he noted that, while other cardiac tests 
were not shown to have been conducted at that time, attempts 
were made to treat his hypercholesterolemia and hypertension.  
The examiner also noted that, at the time of the April 1998 
EKG, the veteran had completed a questionnaire wherein he 
denied symptoms of shortness of breath or chest pain.  The 
examiner noted that sometime before May 2002 the veteran had 
undergone a cardiac catheterization showing total occlusion 
of the right coronary artery, circumflex coronary artery, and 
left anterior descending coronary artery, as well as 50- to 
60-percent occlusion of the left main coronary artery, with 
an ejection fraction of 20 percent.  An EKG in February 2002 
was noted to have shown an apparent anterior inferior 
infarct, as well as lateral ST-T changes.  The examiner noted 
that a thalium scan at the  Hershey Medical Center in May 
2002 had shown findings consistent with infarct and some 
ischemia.  

The March 2003 medical reviewer concluded that the EKG 
abnormalities in 1998 were mild and non-specific, and that in 
the absence of symptoms suggesting angina or heart failure at 
that time, a further cardiac evaluation was not then 
indicated.  The examiner further concluded that efforts were 
then made to minimize risk factors for coronary artery 
disease.  In summary, the reviewer opined that VA had not 
been negligent in providing care for the veteran.  

In contrast, the veteran has submitted a May 2008 opinion 
letter by a private physician, a family practitioner, which 
appears more favorable to the veteran's claim.  That 
physician noted that the veteran had obtained a VA EKG in 
April 1998, and that he was then a 47-year-old male smoker 
with elevated cholesterol and a strong family history for 
heart disease.  The private physician noted that the April 
1998 EKG showed ST and T wave abnormalities consistent with 
lateral ischemia, as well as some sinus arrythmia.  He opined 
that, based upon the veteran's risk factors, family history, 
and the EKG results, appropriate care at that time would at 
minimum have included a stress test and a cardiac 
consultation, and "more likely an immediate cardiac 
catheterization."  The private physician noted that these 
imperatives were borne out by the veteran's subsequent 
myocardial infarctions and "dramatic reduction in his 
ejection fraction."  The physician was somewhat more 
circumspect in assigning causation, stating, "Appropriate 
steps being taken at that time it hopefully would have 
prevented his current clinical status."  

The March 2003 VA examiner's appears somewhat deficient for 
failure to note VA knowledge, at the time of the April 1998 
EKG, that the veteran was a smoker, that he had occasional 
shortness of breath, and that he had a family history of 
cardiac disease.  VA treatment notes in May 1998, prior to 
the EKG, indicated that the veteran had a history of 
hypertension, hypercholesterolemia, and tobacco abuse, with a 
45-pack-year history of tobacco use.  The veteran also 
notably then reported occasional shortness of breath (this 
was noted on treatment records, in contrast to a survey form 
completed by the veteran himself in which he indicated that 
he did not have "shortness of breath or pain on exertion"), 
contrary to the medical premise of no shortness of breath for 
the March 2003 medical expert's opinion.  The veteran was 
noted to be a chronic smoker in April 1998 with a 20-year, 
one-and-one-half pack-per-day history, and hence his noted 
occasional shortness of breath could be attributed to his 
smoking rather than cardiovascular disability.  But again, 
neither the smoking nor the occasional shortness of breath 
were noted by the March 2003 medical expert, which begs the 
question of whether either or both of those factors could 
have been presenting factors which warranted additional 
cardiovascular evaluation or testing at that time.  

The veteran was also noted in March 1998 VA treatment records 
to have had an elevated blood pressure history when 
previously obese, with reduced blood pressure when he reduced 
his weight to 210 pounds.  It was also then noted that he was 
not exercising, due to his arthritis.  A family history was 
then noted of a mother who was age 74 and living but with a 
history of myocardial infarction, and of a father who had 
died of oral cancer in his late 40s.  The veteran's brother 
and four sisters were noted to be in good health.  Thus, the 
Board notes that the veteran's medical profile as obtained by 
VA around the time of the April 1998 EKG contained numerous 
signs, symptoms, and other factors which might have then 
presented the possibility of a significant heart disorder at 
that time, notwithstanding the March 2003 VA examiner's 
characterizationof the abnormalities detected on EKG at that 
time as "mild and non-specific".  

We do not believe at this juncture that a clear medical 
answer on which the Board may rely in its adjudication has 
been obtained to the two-part question we need to answer 
under the applicable law - (1) whether VA care was negligent 
or at fault in affording treatment, or in failing to treat 
the veteran for cardiovascular disease in 1998, and (2) 
whether such negligence or fault, if present, substantially 
caused or contributed to an increase in severity of the 
veteran's cardiovascular condition.  

In this regard, it appears that the veteran's wife in her 
testimony, and the private physician in his May 2008 letter, 
provided medical opinions based upon a more accurate picture 
of VA's medical profile of the veteran around the time of the 
April 1998 VA EKG than is reflected as the basis for the 
March 2003 VA medical expert's opinion.  The March 2003 
medical opinion, based as it is on an inaccurate factual 
premise, is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  However, the veteran's wife's opinion, while 
possessing medical value based on her expertise, must be 
recognized as an opinion burdened by inherent and unavoidable 
conflict of interest.  See Caluza v. Brown, 7 Vet. App. 498, 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(credibility of a witness can be impeached by a showing of 
interest, bias, or inconsistent statements).  Further, the 
private physician in his May 2008 letter only indicated 
review of the EKG report from April 1998, and did not 
indicate review of any other records.  Rather, he merely 
recognized in the letter a medical profile present at that 
time, the source of which knowledge is not indicated in the 
letter.  Hence, it is unclear whether that physician reviewed 
sufficient clinical evidence in the veteran's case to afford 
sufficient certainty for his opinion to support the veteran's 
claim.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  That 
physician's own uncertainty as to the accuracy or 
completeness of his understanding of the medical facts 
underlying the case may explain his equivocal conclusion on 
the question of causation.  

Accordingly, a VA examination is in order, to assess the 
current nature of any and all cardiovascular disability, and 
whether any portion of that disability is attributable to VA 
fault in affording the veteran care or failing to do so.  

As for the other issues on appeal, we note that the veteran's 
service-connected low back disorder, currently rated as 40 
percent disabling, was last examined for compensation 
purposes in September 2007.  At the March 2008 Travel Board 
hearing the veteran testified that his back disorder had 
worsened, with more frequent pain and more difficulty 
performing activities.  He also said that he had been found 
by the Social Security Administration in 1999 to be totally 
disabled due to his back and his right shoulder (though he 
was not entitled to Social Security disability benefits due 
to failure to have a sufficient number of qualifying quarters 
of work).  This is notably a poor correlation for his TDIU 
claim, both because he is not service connected for his right 
shoulder, and because only his low back is service-connected, 
whereas the medical records also reflect some disability of 
both the cervical and thoracic spine.  Upon remand, the TDIU 
claim should be reevaluated including based upon the 
reexamined low back disorder, and based upon any 
cardiovascular disorder (if any) for which he is granted 
compensation under 38 U.S.C.A. § 1151.  Reexamination of the 
low back disorder is warranted to address the current level 
of disability and its effect on work capacity.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) for all service-connected 
disabilities as well as cardiovascular 
disorders, for which records are not already 
documented in the claims folder.  After 
securing the necessary authorization, the RO 
should request all such records not yet 
obtained, and all attempts in this regard 
should be annotated for the file along with the 
results of the search for evidence.

2.  Thereafter, afford the veteran an 
examination by a VA examiner with appropriate 
cardiovascular expertise, to address questions 
as related to VA examination, testing, and 
treatment for cardiovascular disease.  The 
claims folders, to include this Remand, must be 
made available to the examiner for review in 
conjunction with the examination.  Any 
necessary and non-invasive tests and studies 
should be conducted.  The VA examiner should 
note the veteran's history of cardiovascular 
disability both before and after he received VA 
care in 1998, including medical treatment 
leading to an EKG obtained in April 1998, and 
medical evaluation and treatment or lack 
thereof thereafter.  In so doing, the examiner 
should review pertinent VA and non-VA treatment 
records, as well as expert testimony by the 
veteran's wife, an RN, at the March 2008 Travel 
Board hearing, as well as the May 2008 opinion 
letter of a private physician who reviewed the 
April 1998 EKG and noted both the veteran's 
medical profile at that time and his eventual 
cardiovascular clinical outcomes.  The examiner 
should address the following:  

a.  The examiner should review in 
particular whether additional medical 
evaluation of the veteran's 
cardiovascular system, to include 
possibly a stress test or cardiac 
catheterization, was in order based on 
the results of the EKG obtained in April 
1998, and based on the veteran's medical 
profile as known by VA at that time, 
including a 45-pack-year history of 
smoking, obesity, hypertension, 
hypercholesterolemia, occasional 
shortness of breath, a mother then 
living at age 74 with a history of 
myocardial infarction, a father who was 
deceased in his late 40s from oral 
cancer, and four sisters and one brother 
then reportedly in good health.  The 
examiner should address whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
both that VA bears some fault in not 
conducting additional cardiovascular 
evaluation, testing, or treatment at 
that time or thereafter, and that the 
failure to do so actually resulted in 
some additional cardiovascular 
disability or increase in severity of 
cardiovascular disability. 

b.  The examiner should also endeavor to 
answer more broadly, based on review of 
the extensive medical record, whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that some additional cardiovascular 
disability or increase in severity of 
cardiovascular disability resulted from 
some fault on the part of VA in 
providing medical examination, testing, 
care, and treatment, or in failing to do 
so.  

c.  If the examiner finds that it is at 
least as likely as not that some part of 
the veteran's current cardiovascular 
disability is due to VA fault in 
providing or failing to provide 
examination, testing, care, or 
treatment, the examiner should address 
the degree of this disability due 
to/attributable to VA fault, including 
in particular how much impairment of 
work or work-like activity this 
attributable disability causes. 

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it. 

e.  The examiner should provide complete 
explanations for all his/her opinions.

f.  If the examiner cannot answer any 
of these questions without resorting to 
medically unsupported speculation, the 
examiner should so state.

3.  Thereafter, afford the veteran a VA 
orthopedic examination to address the nature 
and severity of his service-connected low back 
disorder, characterized as lumbosacral strain 
with traumatic arthritis.  The claims folders 
must be made available to the examiner for 
review in conjunction with the examination.  
All clinical and special test findings should 
be clearly reported, and pertinent orthopedic 
findings should be reported to allow for 
application of current rating criteria for the 
veteran's service-connected low back disorder.  
If present and implicated, the examination 
should be expanded to include neurological 
findings such as lower extremity radiculopathy.  
The examiner should address the following:
    
a.  Note ranges of painless motion of 
the low back and of the spine as a 
whole.  Any pain with motion or pain 
with other functional use of the low 
back and back as a whole should be 
noted.  Non-service-related disability 
of the cervical or thoracic spine should 
be differentiated from that found to be 
attributable to the veteran's service-
connected low back disorder, to the 
extent possible.  Regarding limitation 
of motion found, the orthopedic examiner 
should comment on the presence or 
absence of associated pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any such 
manifestations.  The orthopedic examiner 
should attempt to provide a range of 
useful motion for the thoracolumbar 
spine as well as the spine as a whole.  
In addressing all these issues, the 
orthopedic examiner should consider the 
veteran's clinical history.  

b.  The examiner should address the 
effect the veteran's service-connected 
low back disorder has on the veteran's 
capacity for work or work-like 
activities.  

c.  The examiner should provide complete 
explanations for all his/her opinions.

4.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

